SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2013 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is a copy of the letter dated November 11, 2013 with the report forthe three month period ended September 30,2013, filed with the Bolsa de Comercio de Buenos Aires and with the Comisión Nacional de Valores. On behalf of IRSA Inversiones y Representaciones Sociedad Anónima, in compliance with Section 63 of the BCBA Regulations and as per the letter sent to the Buenos Aires Stock Exchange, this is to report to you the following in connection with the three month period ended September 30, 2013 and 2012: IRSA Inversiones y Representaciones Sociedad Anónima September 30, 2013and 2012 1.Net Income In thousands ofARS 09/30/13 09/30/12 Comprehensive net income: Income attribuatble to: Controlling company's shareholders Non-controlling interest 2.Shareholders' Equity Capital stock Treasury stock - Restatement for capital stock and treasury stock(*) Share premium Cost of treasury stock ) - Purchase of additional interest in subsidiaries ) ) Reserve for conversion Reserve for equity based payments Legal reserve Reserve for new projects Special reserve - Retained earnings Non-controlling interest Total Shareholders' equity (*)Called restatement for capital stock as of 09/30/2012. In compliance with Section o) of the referred Regulations, as of the closing date of the financial statements the Company’s stock capital was ARS 578,676,460 (including treasury stock) – divided into 578,676,460 common, registered, non-endorsable shares ofARS1 par value each, and entitled to one vote per share. The Company’s principal shareholder is Cresud S.A.C.I.F. y A., who holds 378,753,404 shares, representing 65.45% of the issued and outstanding capital stock. In addition, as of September 30, 2013, excluding Cresud's interest, the rest of the shareholders held 199,752,724common, registered, non-endorsable shares ofARS1 par value each, and entitled to one vote per share, representing 34.55% of the issued and outstanding capital stock. In addition, as of September 30, 2013 the company held 170,332 shares as treasury stock. As ofSeptember 30, 2013 there were no outstanding warrants or convertible notes for the purchase of our shares. Below are the highlights for the three month period ended September 30, 2013: Ø During the first quarter of 2014 we recorded highly satisfactory operating results. The company’s EBITDA grew by 14.5% compared to 2013, mainly driven by the Shopping Centers segment. Ø Net income amounted to Ps. 35.3 million, 30.5% lower than in the same period of 2013, principally explained by higher financial charges and exchange rate differences. Ø Our shopping centers’ sales grew by 28.5% as compared to the first quarter of 2013 and portfolio occupancy stood at 98.6%. EBITDA from this segment rose by 27.1% and the EBITDA/revenue margin reached 78.6%. Ø Revenues from the Offices segment grew by 5.3%, explained by the reduction in leaseable area resulting from the sales made in 2013. We increased our portfolio’s occupancy to 97.3%. Ø During this quarter we launched a share buyback program for up to ARS 200 million or 5% of the stock capital. Ø The shareholders’ meeting held on October 31 past approved the payment of a cash dividend for ARS 250 million. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Inversiones y Representaciones Sociedad Anónima By: /S/ Saúl Zang Saúl Zang Responsible for the relationship with the markets November 12, 2013
